DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 5/14/2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on reference combination applied in the prior rejection of record for teaching or matter specifically challenged in the argument.
In using a clamping spreading device it is merely the reversal of parts that enables application of clamp or extension of force. Merely reversing known elements to change the direction of force, (a configuration discussed in Fuller) does not distinguish over the state of the prior art. The applicant’s argument is unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-7and 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuller et al. (US 2007/0246874) in view of Hertrich (US 2011/0175374).
. 
Regarding claim 1, Fuller et al discloses A sliding door brace apparatus comprising: 
a fixed clamp (13 opposite moving clamp; Fuller et al.), the fixed clamp and 
an extension arm coupled to the fixed clamp; 
a rail (7; Fuller et al.) coupled to the extension arm, the rail having a proximal end coupled to the extension arm and a distal end; 
a slider (Fig. 3 mechanism; Fuller et al.) coupled to the rail, the slider having a rail aperture (around 7; Fuller et al.)  extending therethrough, the rail aperture having an internal ratcheting mechanism (mechanism depicted in Fig. 3; Fuller et al.) receiving the rail; 
a trigger (45; Fuller et al.) coupled to the slider, the trigger being in operational communication with the internal ratcheting mechanism of the slider to advance the slider towards the distal end of the rail; 
a release button (37; Fuller et al.) coupled to the slider, the release button being in operational communication with the internal ratcheting mechanism of the slider to allow the slider to move towards the proximal end of the rail; and 
a door wedge (pad mounted to 5; Fuller et al.) coupled to the slider, the door wedge having a plate portion.
Fuller et al. does not disclose: having a receiving channel a receiving channel configured to receive an outer frame of a sliding door and 
a set screw extending into the receiving channel, and configured to engage a panel frame of the sliding door and the plate portion and the receiving channel facing opposite directions.
Note: Fuller also teaches a spreading configuration, while obvious, Fuller does not explicitly depict the force application elements facing opposite directions as well as the reference of Emerson.
Hertrich teaches channel with a set screw configured to engage with a frame for the purpose of maintaining attachment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fuller et al. with configuration of elements position and a channel with a set screw as taught by Hettich for the expected benefit of securely mounting device to its intended use door or window frame.  
Emerson teaches the plate portion and the receiving channel facing opposite directions for the purpose of configuring for a spreader application by reversing clamping elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fuller et al. with the plate portion and the receiving channel facing opposite directions as taught by Emerson for the expected benefit of accomplishing a spreader configuration as is a well known use for a clamping spreading device.  




    PNG
    media_image1.png
    513
    686
    media_image1.png
    Greyscale

Figure taken from Fuller et al. (US 2007/0246874)



    PNG
    media_image2.png
    431
    536
    media_image2.png
    Greyscale

Figure taken from Hertrich (US 2011/0175374)


    PNG
    media_image3.png
    361
    525
    media_image3.png
    Greyscale

Figure taken from Emerson (US 10,751,856)

Regarding claim 2, the combination makes obvious the sliding door brace apparatus of claim 1 further comprising a handle (17; Fuller et al.) coupled to a left side of the slider, the trigger being coupled adjacent the handle.
Note: recitation of direction” left” without a frame of reference is a relative term. Rather than indefinite, the term is taken broadly.

Regarding claim 3, the combination makes obvious the sliding door brace apparatus of claim 2 further comprising the trigger (17; Fuller et al.) having a U-shaped profile (broadly taken as an element with a curve 17; Fuller et al.), the handle having a rounded front face portion to selectively receive the trigger.

Regarding claim 4, the combination makes obvious the sliding door brace apparatus of claim 1 further comprising the fixed clamp (13; Fuller et al.) being a squared U-shape, a medial face of the fixed clamp having a clamp pad (pad shown between 13 and 63 Fig.7; Fuller et al.).

Regarding claim 5, the combination makes obvious the sliding door brace apparatus of claim 1 further comprising the extension arm (13 and 5; Fuller et al.) having an angled portion (any angle; Fuller et al.) and a receiver portion (annotated Fig. 2; Fuller et al.), the proximal end of the rail being coupled to the receiver portion and extending along an axis perpendicular (Fig.2; Fuller et al.)  to a medial face of the fixed clamp (Fig. 2; Fuller et al.).

Regarding claim 6, the combination makes obvious the sliding door brace apparatus of claim 1 further comprising the release button (37; Fuller et al.) being coupled to a back (relative term, taken broadly rather than indefinite) side of the slider.

Regarding claim 7, the combination makes obvious the sliding door brace apparatus of claim 1 further comprising the door wedge having a triangular brace portion (annotated Fig. 2; Fuller et al.) with the plate portion coupled to the brace portion, the plate portion lying in a plane parallel to a plane of a medial face of the fixed clamp (Fig. 2; Fuller et al.).

Regarding claim 9, the combination makes obvious the sliding door brace apparatus of claim 7 further comprising a wedge pad (either side of 63; Fuller et al.) coupled to the plate portion (plane of 5 and 13, Fig. 2; Fuller et al.).

Claim 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuller et al. (US 2007/0246874) in view of Hertrich (US 2011/0175374) further in view Sharma et al. (US 8,686,869).

Regarding claim 8, the combination makes obvious the sliding door brace apparatus of claim 7 further coupled within the plate portion.
The combination does not disclose: the use of magnet coupled within the plate portion.
Sharma et al. teaches the use of magnet coupled within.
for the purpose of providing alignment assistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with a magnet as taught by Sharma et al. for the expected benefit of providing alignment assistance for placing the device in the most advantageous location.  

Claim 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuller et al. (US 2007/0246874) in view of Hull et al. (US 5,362,184).

Regarding claim 10, Fuller et al. makes obvious the sliding door brace apparatus of claim 1 further comprising the rail having a profile.
Fuller et al. does not disclose: rail having an H-shaped profile.
Hull et al. teaches an h shaped rail profile for the purpose of providing a guide rail.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fuller et al. with rail having an H-shaped profile as taught by Hull et al. for the expected benefit of replacing one known rail profile with another known rail profile.  

Claim 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuller et al. (US 2007/0246874) in view of Hertrich (US 2011/0175374) further in view Sharma et al. (US 8,686,869) in view of Hull et al. (US 5,362,184)

Regarding claim 11, Fuller et al discloses A sliding door brace apparatus comprising: 
a fixed clamp (13 opposite moving clamp; Fuller et al.), the fixed clamp being a squared U-shape (within receiver, annotated; Fuller et al.), 
a medial face of the fixed clamp having a clamp pad (pads either side of 63, Fig. 2; Fuller et al.), the fixed clamp having a receiving channel; an extension arm (arm around 5 and 13; Fuller et al.)  coupled to the fixed clamp, the extension arm having an angled portion (any portion: Fuller et al.) and a receiver portion (annotated Fig. 2; Fuller et al.); 
a rail (7; Fuller et al.) coupled to the extension arm, the rail having a proximal end and a distal end, the proximal end being coupled to the receiver portion with the rail extending along an axis perpendicular to the medial face of the fixed clamp, the rail having a profile (Fig. 2; Fuller et al.); 
a slider (Fig. 3 mechanism; Fuller et al.) coupled to the rail, the slider having a rail aperture (around 7; Fuller et al.)  extending therethrough, the rail aperture having an internal ratcheting mechanism (mechanism depicted in Fig. 3; Fuller et al.)  receiving the rail; 
a trigger (45; Fuller et al.) coupled to the slider, the trigger having a U-shaped profile, the trigger being in operational communication with the internal ratcheting mechanism of the slider to advance the slider towards the distal end of the rail; 
a handle (17; Fuller et al.)  coupled to a left side of the slider, the handle being coupled adjacent the trigger (45; Fuller et al.), the handle having a rounded front face portion to selectively receive the trigger; a release button (37; Fuller et al.) coupled to the slider, the release button being coupled to a back side of the slider, the release button being in operational communication with the internal ratcheting mechanism (Fig 2; Fuller et al.)   of the slider to allow the slider to move towards the proximal end of the rail; and 
a door wedge (pad mounted to 5; Fuller et al.)  coupled to the slider, the door wedge having a triangular brace portion and a plate portion coupled to the brace portion, the plate portion lying in a plane parallel to a plane (plane of 5 and 13; Fuller et al.)  of the medial face of the fixed clamp, 
a wedge pad (pads either side of 63; Fuller et al.) being coupled to the plate portion, the plate portion being configured to engage a panel frame of the sliding door.
Fuller et al. does not disclose: having a receiving channel a receiving channel configured to receive an outer frame of a sliding door and 
a set screw extending into the receiving channel, and configured to engage a panel frame of the sliding door and  the plate portion and the receiving channel facing opposite directions.
Note: Fuller also teaches a spreading configuration, while obvious, Fuller does not explicitly depict the force application elements facing opposite directions as well as the reference of Emerson.

Hertrich teaches channel with a set screw configured to engage with a frame for the purpose of maintaining attachment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fuller et al. with configuration of elements position and a channel with a set screw as taught by Hertrich for the expected benefit of securely mounting device to its intended use door or window frame.  
Fuller et al. does not disclose: rail having an H-shaped profile.
Hull et al. teaches an h shaped rail profile for the purpose of providing a guide rail.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fuller et al. with rail having an H-shaped profile as taught by Hull et al. for the expected benefit of replacing one known rail profile with another known rail profile.  
The combination does not disclose: the use of magnet coupled within the plate portion.
Sharma et al. teaches the use of magnet coupled within.
for the purpose of providing alignment assistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with a magnet as taught by Sharma et al. for the expected benefit of providing alignment assistance for placing the device in the most advantageous location.  
Emerson teaches the plate portion and the receiving channel facing opposite directions for the purpose of configuring for a spreader application by reversing clamping elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fuller et al. with the plate portion and the receiving channel facing opposite directions as taught by Emerson for the expected benefit of accomplishing a spreader configuration as is a well known use for a clamping spreading device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675